Citation Nr: 0335423	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling. 

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1974 to 
October 1994.

This appeal arises from July 2000 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The July 2000 decision 
granted an increased (20 percent) rating for lumbosacral 
strain and deferred a decision on all other pending claims.  
The veteran submitted a notice of disagreement (NOD) in 
August 2000.  In his NOD, he indicated a desire for a hearing 
before a member of the Board of Veterans' Appeals (Board); 
however, in later filed VA Form 9's, he indicated that he did 
not want a hearing.  Thus, his request for a hearing is 
deemed to have been withdrawn.   

The claims for an increased rating for lumbosacral strain and 
for service connection for sinusitis will be addressed in the 
REMAND portion of the decision.  


FINDING OF FACT

The left knee disability is currently manifested by crepitus, 
range of motion loss due to pain, and tenderness around the 
patella, which combine to produce overall impairment 
comparable to limitation of flexion to 30 degrees; left knee 
instability is not shown.  


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for left knee 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5003, 5261 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This duty was accomplished in an August 2001 letter 
to the veteran.  

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.  The veteran has been notified of 
the laws and regulations governing the evaluation of the left 
knee.  He has, by an August 2001 information letter and by a 
statement of the case (SOC) been advised of the evidence 
considered in connection with his claim, and what evidence 
that is potentially probative or not probative of the claim.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent service records and VA medical records identified 
by the veteran.  Moreover, the decision below is favorable to 
the veteran.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding the claim 
without first affording the RO an opportunity to consider the 
claims anew in light of the recent PVA decision.  A remand 
for this purpose would thus serve only to further delay 
resolution of the claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

II.  Factual Background

The veteran's service medical records reflect left knee pain 
and left knee sprain.  In a rating decision issued in 
September 1995, the RO established service connection for a 
left knee sprain and assigned a noncompensable rating under 
Diagnostic Code 5257 effective from November 1, 1994.  The 
veteran appealed the noncompensable rating assigned the left 
knee and in April 1999, the Board granted a 10 percent rating 
for the left knee on the basis of internal derangement of the 
left knee that caused mild functional impairment.  In an 
April 1999 rating decision, the RO implemented the Board's 
decision, assigning a 10 percent rating effective from 
September 1, 1997.  The RO also granted a temporary 100 
percent rating for left knee meniscectomy effective from July 
14, 1997 to September 1, 1997.  

In August 2000, the veteran requested an increased rating for 
the left knee, reporting that swelling and popping noises 
began in July 2000.

In May 2001, the RO obtained VA outpatient treatment reports 
that show treatment at various times for other health 
problems, but do not mention the service-connected left knee 
disability.  

In August 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The RO offered to assist the veteran in 
obtaining any relevant medical evidence and informed him that 
a VA examination would be scheduled.   

In September 2001, the veteran underwent a VA orthopedic 
compensation and pension evaluation of the left knee.  The 
veteran reported pain, stiffness, swelling, and popping, but 
no instability.  He reported that pain medication taken for 
his back also helped his knee.  He reported that bending, 
squatting, or prolonged sitting caused stiffness.  He used a 
metal knee brace but no cane.  He reported that he could not 
run anymore and that the left knee interfered with daily 
activities.  

The VA examiner noted a history of arthroscopic surgery and 
that the veteran walked with a normal gait.  The left knee 
had no swelling or effusion, but there was slight tenderness 
around the patella.  The knee had full range of motion with 
crepitus.  No instability was found.  Deep knee bends were 
performed normally.  X-rays showed mild patella spurring 
consistent with mild degenerative joint disease.  The 
examiner felt that any functional loss was mild.

In November 2001, the RO continued a 10 percent rating for 
residuals of left knee strain with partial meniscectomy under 
Diagnostic Code 5257. 

In December 2001, the RO obtained additional VA outpatient 
treatment reports; however, except for an October 2001 report 
that mentions crepitus in the knees, these are negative for 
left knee complaints.

In January 2002, the veteran reported continued left knee 
swelling, popping, and stiffness.  

The veteran underwent a VA orthopedic compensation and 
pension evaluation of the left knee in June 2003.  He 
reported occasional pain and swelling, but no instability.  
Left knee range of motion was from zero to 140 degrees.  
McMurray's test (for torn meniscus) was positive and 
Lachman's test was mildly positive.  The examiner reported 
that the left knee was stable, however.  X-rays showed 
degenerative changes.  The diagnosis was left knee traumatic 
degenerative joint disease with moderate functional loss due 
to pain.  

III.  Legal Analysis 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2003).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic 
Code  5003 (2003). 

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2003).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2003).   

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2003).    

The left knee disability is manifested by crepitus, pain on 
motion, and tenderness around the patella, which according to 
the recent VA examination combine to produce moderate 
functional impairment; left knee instability is not shown.  

Comparing the symptoms attributed to the service-connected 
left knee disability with the criteria of the rating 
schedule, the Board finds that the severity of the symptoms 
has increased.  The recent VA examiner determined that 
moderate functional impairment is present, whereas the 10 
percent rating previously assigned was based on a previous 
assessment of mild functional impairment. 

While the range of motion on examination would not justify a 
higher rating, the Board must inquire whether there is any 
additional functional limitation considering the DeLuca 
factors of pain on motion, flare-ups, weakness, 
incoordination, or fatigue pain.  As the medical evidence 
demonstrates overall moderate impairment, the Board finds 
that the additional impairment due to pain and the other 
DeLuca factors results in disability comparable to limitation 
of flexion to 30 degrees, ratable as 20 percent disabling 
under Diagnostic Code 5261.

Ratings higher than 20 percent are available for limitation 
of motion under Diagnostic Codes 5260 and 5261; however, 
range of motion is full and any pain on motion shown does not 
more nearly approximates the criteria for a higher rating 
based on limitation of extension or flexion.  

Where there is evidence of instability and X-ray evidence of 
arthritis, separate compensable schedular ratings are 
available for each; however, there appears to be no 
instability in this case. 

38 C.F.R. § 3.321(b) (2003) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 




ORDER

A 20 percent evaluation for left knee disability is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.


REMAND

The veteran has requested an increased rating for lumbosacral 
strain.  The most recent supplemental statement of the case 
(SSOC) was issued on August 26, 2003.  The schedule of 
ratings for musculoskeletal diseases of the spine changed, 
effective September 26, 2003.  The RO has not yet considered 
the new rating criteria. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since August 26, 2003, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Service connection for sinusitis was denied in an August 1995 
RO rating decision as not well grounded.  The RO re-
adjudicated this claim in November 2001 and denied it on the 
merits, without an examination.  The Board notes that there 
were upper respiratory complaints recorded in service.  Given 
the claim for sinusitis soon after service, an examination is 
necessary to determine the nature of the current disability 
and its relation, if any, to the complaints in service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that a 
full year is allowed to respond to the August 2001 VCAA 
notice letter.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since June 2003.  The RO should then take 
all necessary steps to obtain copies of 
those records and advise the veteran if 
the records are not obtained.  

2.  The veteran should be afforded a VA 
examination to determine the nature of 
any current upper respiratory disability, 
claimed as a sinus problem.  The examiner 
should provide an opinion  as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that any disability found is the result 
of disease in service. The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for an increased rating for 
lumbosacral strain, considering the claim 
under both the former and the revised 
version of the rating schedule and 
whether extraschedular consideration is 
appropriate; and readjudicate the claim 
for service connection for sinusitis.  

5.  Following the above, if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



